DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Restriction Election, filed on July 22, 2021.
Applicant has elected Group I, claims 1-7 and 14-20, without traverse.
Claims 8-13 are withdrawn.
Claims 1-7 and 14-20 are elected and considered below. 

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 14-20 in the reply filed on July 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 4 is objected to because of the following informalities: “to determine the referral clinician qualified” should read as “to determine if the referral clinician is qualified”. Appropriate correction is required.
Claims 4 is objected to because of the following informalities: “to determine the diagnostic test approved” should read as “to determine if the diagnostic test is approved”. 
Claims 7 and 20 are objected to because of the following informalities: “the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and a laboratory test” should read as “the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and/or a laboratory test” (see Specification para. [0017]). Appropriate correction is required.
Claims 7 and 20 are objected to because of the following informalities: “the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data” should read as “the qualitative test result comprises data from a family history evaluation, a physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, medical imaging data, and/or medical graph data” (see Specification para. [0018]). Appropriate correction is required.
Claims 7 and 20 are objected to because of the following informalities: “the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, a care plan” should read as “the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, and/or a care plan” (see Specification para. [0018]). Appropriate correction is required.
Claims 14 is objected to because of the following informalities: “an record server” should read as “a record server”. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 recite a method accurately and efficiently confirming a suspected health condition of a patient, which is within the statutory category of a process. Claims 14-20 recite a system for accurately and efficiently confirming a suspected health condition of a patient, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for accurately and efficiently confirming a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result;
applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician;
generating a suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and a hierarchical condition category code; 
detecting an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, where the documentation application comprises a clinical documentation workflow;
transmitting information of the electronic medical record along with the suspect condition data from a server to the computing device over a network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician through a user interface of the POC application within the clinical documentation workflow;
integrating the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
receiving a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition; and
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient.

Similarly, dependent claims 2-6 and 15-20 further narrow the abstract idea described in the independent claims. Claims 2, 17 and 19 describe the suspect reasoning data. Claims 3 and 17 further describes the suspect condition. Claims 4 and 19 describe a set of certification options. Claim 5 describes collecting updated patient health data and a second suspect condition. Claims 6 and 16 describe a documentation requirement and a documentation deficiency. Claims 7, 18 and 20 describe an audit log and storing the suspect condition data. Claim 15 describes the suspect condition data and a diagnosis confirmation. Claims 17 and 20 describe a re-certification trigger. Claim 18 describes authenticating the clinician. Claim 20 describes a reimbursement claim. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 14.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-7 and 14-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for accurately and efficiently confirming a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result;
applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician;
generating a suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and a hierarchical condition category code; 
detecting an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, where the documentation application comprises a clinical documentation workflow;
transmitting information of the electronic medical record along with the suspect condition data from a server to the computing device over a network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician through a user interface of the POC application within the clinical documentation workflow;
integrating the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
receiving a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition; and
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient.
The certification server includes a request agent comprising computer readable instructions that when executed on the processor of the certification server detects an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient. Regarding the computing device, the specification states in para. [0040]: The clinician 104 utilizes a computing device 400, such as a desktop computer, laptop computer, tablet computer, and/or smartphone, to evaluate the patient 102 using the POC application 402. Regarding the network and server, the specification states in para. [0039]: The certification network 100 is a system of two or more elements communicating through a communication network (i.e., the network 101) such as a virtual private network (VPN) utilized by a healthcare provider. The healthcare provider may be, for example, a medical practice, a hospital, an outpatient facility, a health system, a health maintenance organization (HMO), and/or an accountable care organization (ACO) An record server 200 may store an electronic medical record 212 (i.e., the EMR 212) of a patient 102. A
certification server 300 may generate a suspect condition represented by a suspect condition data
305.

 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a documentation application, computing device, server and network were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
The dependent claims 2-7 and 15-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 4 defines a clinician database, test database and diagnostic database. Claim 7 merely describes the health tracking device. Claims 15 and 19 describe the components of the computing device including the processor, memory, display, request module, diagnosis application, integration routine, certification routine, option population routine and/or certification options. Claims 16 and 20 define the processor, documentation requirement database, documentation assessment engine, adjustment generation engine and/or processor of the documentation server. Claim 17 defines the real-time assessment engine, re-certification condition routine, certification date module and processor of the certification server and the suspect condition assessment engine. Claim 18 describes the authentication module, audit log routine, partitioned storage routine and processor of the record server. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2015/0347705 A1) in further view of Soll (US Pat No. 7,593,952 B2).
Regarding claim 1, Simon teaches: A method for accurately and efficiently confirming a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result; (receiving extracted data from a plurality of electronic health records for a patient [0257], [0160]; the collected data may be of a condition for which there is documentation [0164])
applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician; 
generating a suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and a hierarchical condition category code; (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
transmitting information of the electronic medical record along with the suspect condition data from a server to the computing device over a network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician through a user interface […] (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
receiving a diagnosis confirmation of the suspect condition […] (the inferred diagnostic condition can be confirmed by the health care provider [0322])
Simon does not teach:
detecting an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, where the documentation application comprises a clinical documentation workflow;
user interface of the POC application within the clinical documentation
integrating the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
receiving confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient
However, Soll in the analogous art teaches:
detecting an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, where the documentation application comprises a clinical documentation workflow; 
user interface of the POC application within the clinical documentation workflow (the CPM system uses a GUI for reporting to the physician user and presentation of information on screens, col. 29 lines 55-66, col. 30 lines 3-13; physician edits and updates problem oriented patient information facilitated by clinical guidelines within the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 21-44, Figs. 11A-11B, col. lines 50-66)
integrating the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient; (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
receiving confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition 
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)

Regarding claim 2, Simon and Soll teach the method of claim 1 as described above. 
Simon further teaches:
generating a suspect reasoning data specifying one or more reasons the suspect condition was output from application of the assessment ruleset to the health data of the patient; and (a suspected condition can be inferred from other sources such as prescription records, lab orders, vitals and the like [0314]; if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; for example, if insulin is identified as medication in a patient that does not have a diagnosis for diabetes, then diabetes is an open risk or inferred condition [0322], Fig. 12H)
integrating at least one of the suspect reasoning data and a reference to the suspect reasoning data […] (if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; the newly identified risks may be used to identify next actions such as obtaining documentation from specific providers or confirming the condition with the physician [0326]-[0327])
Simon does not teach:
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow
However, Soll in the analogous art teaches:
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Regarding claim 3, Simon and Soll teach the method of claim 2 as described above. 
Simon further teaches:
determining that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record (care gap may occur between the inferred diagnostic condition and the associated documented diagnostic condition found in data from claims, encounters, records of events, referrals, or medical history notes from months or years prior to the start of the current service period [0180], [0314]-[0315])
Regarding claim 14, Simon teaches: A system for accurately and efficiently confirming a suspected health condition of a patient, comprising:
an record server: a processor of the record server, a memory of the record server, (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
an EMR database storing an electronic medical record […] 
EMR management application for extracting information of the electronic medical record […] (data sources may require the use of application programming interfaces to acquire all relevant data [0261]; patient data is extracted from the client database which includes an EHR system [0256], [0260])
certification server, comprising: a processor of the certification server, a memory of the certification server, a suspect condition assessment engine comprising computer readable instructions that when executed on the processor of the certification server: (the data manipulation module processes the patient EHR data [0270]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370]; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
request a health data of the patient from the electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result; (receiving data from a plurality of electronic health records for a patient [0257], [0160]; the collected data may be of a condition for which there is documentation [0164])
apply an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician; and 
generate a suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and a hierarchical condition category code, (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
a request agent comprising computer readable instructions that when executed on the processor of the certification server: (an instruction delivery agent communicates requests for specific data to be collected through one or more servers [0255], [0266], Fig. 1; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
a clinician notification routine comprising computer readable instructions that when executed on the processor of the certification server: receives a call from the request agent, and 
transmit the suspect condition data in coordination with information of the electronic medical record to the computing device over the network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician through a user interface (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
and a network communicatively coupling the record server and the certification server. (the server may provide an interface to other servers coupled across a network [0367])
Simon does not teach:
a patient record comprising a patient UID that is a unique identifier associated with the patient, a condition record, and a certification date of the condition record
in response to a query and at least one of generating and modifying the condition record in response to a record creation instruction
detects an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, 
user interface of the POC application within a clinical documentation workflow
However, Soll in the analogous art teaches:
a patient record comprising a patient UID that is a unique identifier associated with the patient, a condition record, and a certification date of the condition record 
in response to a query and at least one of generating and modifying the condition record in response to a record creation instruction (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems, col. 25: lines 40-55 and Table 5; the system formulates a provisional patient problem list and presents it to the physician for editing and updating in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Figs. 11A-11B, col. lines 50-66; the physician confirms the patient’s provisional problem(s) and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33)
detects an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, (the CPM system aids a physician in medical assessment and treatment strategies for a patient via the physician module on a computation device, col. 29 lines 20-33, col. 4 lines 37-60; electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems while allowing the physician to set filters via the physician module, col. 25: lines 40-55 and Table 5)
user interface of the POC application within a clinical documentation workflow (the CPM system uses a GUI for reporting to the physician user and presentation of information on screens, col. 29 lines 55-66, col. 30 lines 3-13; physician edits and updates problem oriented patient information facilitated by clinical guidelines within the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 21-44, Figs. 11A-11B, col. lines 50-66)

Regarding claim 15, Simon and Soll teach the system of claim 14 as described above. 
Simon further teaches:
the computing device of the clinician, comprising: a processor of the computing device, a memory of the computing device, a display, 
a request module comprising computer readable instructions that when executed on the processor of the computing device: […], and transmit the EMR request to the record server, (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
Simon does not teach:

generate the EMR request
a diagnosis application comprising a clinical documentation workflow and the user interface,
an integration routine comprising computer readable instructions that when executed on the processor of the computing device: integrate the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient, and 
a certification routine comprising computer readable instructions that when executed on the processor of the computing device: generate a diagnosis confirmation of the suspect condition to at least one of certify and re-certify the diagnosed condition, and
generate an instance of the record creation instruction for creation of a new record in the electronic medical record of the patient upon certification of the diagnosed condition.
However, Soll in the analogous art teaches:
generate the EMR request (the CPM system aids a physician in medical assessment and treatment strategies for a patient via the physician module on a computation device, col. 29 lines 20-33, col. 4 lines 37-60; electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems while allowing the physician to set filters via the physician module, col. 25: lines 40-55 and Table 5)
a diagnosis application comprising a clinical documentation workflow and the user interface, 
an integration routine comprising computer readable instructions that when executed on the processor of the computing device: integrate the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient, and (the physician module operating on a computation device, which filters, sorts and reviews patient data to create the patient problem list and allows editing and updating by the physician, implements a group of computer readable instructions, col. 6 lines 28-40, col. 29 lines 20-33, col. 39 lines 18-32; on a follow-up patient-physician encounter, the new patient information is updated, new problems obscured by association to previous problems are identified and a problem oriented report is prepared for the physician, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19, Fig. 13; a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
a certification routine comprising computer readable instructions that when executed on the processor of the computing device: generate a diagnosis confirmation of the suspect condition to at least one of certify and re-certify the diagnosed condition, and 
generate an instance of the record creation instruction for creation of a new record in the electronic medical record of the patient upon certification of the diagnosed condition. (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon and Soll in further view of Moore (US 2004/0044546 A1) and Becker (US 2002/0019749 A1).  
 Regarding claim 4, Simon and Soll teach the method of claim 3 as described above. 
Simon further teaches:
generating a set of certification options in association with the suspect condition data on the user interface, the set of certification options comprising a diagnosis confirmation option and at least one of: 
(i)    an absence confirmation option initiating generation of an absence record certifying that the suspect condition is absent from the patient, (ii) a referral order option initiating a referral process to refer the patient to a referral clinician qualified to diagnose the suspect condition, (iii) a test order option to initiate ordering a diagnostic test approved to diagnose the suspect condition, and (iv) an information collection option to initiate a data collection process gathering additional information usable to diagnose the suspect condition within the native encounter of the clinician and the patient; (the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
[…] diagnose the suspect condition (the inferred diagnostic condition can be confirmed by the health care provider [0322])
[…] diagnose the suspect condition (the inferred diagnostic condition can be confirmed by the health care provider [0322])
Simon does not teach:
[…] extract a data collection process usable to diagnose the suspect condition
However, Soll in the analogous art teaches:
 […] extract a data collection process usable to diagnose the suspect condition (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CMS system are queried in EMR systems, col. 25: lines 40-55 and Table 5)
Simon and Soll do not teach:
referencing a clinician database to determine the referral clinician qualified 
However, Moore in the analogous art teaches:
referencing a clinician database to determine the referral clinician qualified (the physician orders a referral to the patient to a specialist for further testing by seeking eligible specialist consultants from the database [0052]-[0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon and Soll to include referencing a clinician database to determine if the referral clinician is qualified as taught by Moore. The referencing of a database to determine that a referring clinician is qualified ensures that all the doctors using the system are adhering to the best standards of care and minimizes the potential for malpractice (Moore [0011]). 
Simon, Soll and Moore do not teach:
referencing a test database to determine the diagnostic test approved 
referencing a diagnostic procedure database 
However, Becker in the analogous art teaches:
referencing a test database to determine the diagnostic test approved (the CareGrid engine uses a diagnosis/treatment/prescription database to determine an appropriate Care Plan comprising Care Plan elements corresponding to the patient diagnosis and verifies the appropriateness of the Care Plan elements [0087]-[0088]; the diagnosis/treatment/prescription database includes description and codes for diagnoses and Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures [0139], [0088])
referencing a diagnostic procedure database (the diagnosis/treatment/prescription database includes description and codes for diagnoses and Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures [0139], [0088])

Regarding claim 5, Simon, Soll, Moore and Becker teach the method of claim 4 as described above. 
Simon further teaches:
[…] the assessment ruleset to the […] health data of the patient […] (EHR data is analyzed to identify documented and inferred diagnostic conditions [0316]; the data manipulation module may use a set of rules to process the EHR data [270], [0272], [0274])
Simon, Moore and Becker do not teach:
initiating at least one of the data collection process gathering additional information usable to diagnose the suspect condition […] 
collecting an updated health data from the patient comprising at least one of the data generated from the additional information usable to diagnose the suspect condition and a test result of the diagnostic test; 
re-applying the assessment to the updated health data of the patient to output a second suspect condition based on the updated health data
integrating a second suspect condition data in visual association with the suspect condition within the clinical documentation workflow to provide the context for the suspect condition relative to the second suspect condition within the native encounter of the clinician and the patient
However, Soll in the analogous art teaches:
 initiating at least one of the data collection process gathering additional information usable to diagnose the suspect condition […] (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CMS system are queried in EMR systems, col. 25: lines 40-55 and Table 5)
collecting an updated health data from the patient comprising at least one of the data generated from the additional information usable to diagnose the suspect condition and a test result of the diagnostic test; (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
re-applying the assessment to the updated health data of the patient to output a second suspect condition based on the updated health data 
integrating a second suspect condition data in visual association with the suspect condition within the clinical documentation workflow to provide the context for the suspect condition relative to the second suspect condition within the native encounter of the clinician and the patient (on a follow-up patient-physician encounter, the new patient information is updated, new problems obscured by association to previous problems are identified and a problem oriented report is prepared for the physician, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19, Fig. 13; a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Simon, Soll and Moore do not teach:
initiating the diagnostic test approved to diagnose the suspect condition
However, Becker in the analogous art teaches:
initiating the diagnostic test approved to diagnose the suspect condition (when the Care Plan comprising Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures are deemed to be appropriate, the Care Plan elements can be initiated [0105], [0093]-[0094], [0087]-[0088])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Moore and Becker in further view of Ginsburg (US 2017/0116373 A1).  
Regarding claim 6, Simon, Soll, Moore and Becker teach the method of claim 5 as described above. 
Simon further teaches:
determining a documentation requirement of at least one of the suspect condition and the diagnosed condition; (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
querying the electronic medical record for a document matching the documentation requirement of the diagnosed condition; (the EHR data is processed to identify diagnosis codes [0320]; potential closed risks found in EHR’s may include a documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from a medical encounter and such [0312])
determining a documentation deficiency in the diagnosed condition based on a failure to return the document matching the documentation requirement; (potential closed risks from sources such as EHR’s which may include documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from medical encounter and such [0312]; risk scores from closed risks facilitate identifying diagnoses related to claims such as a claim generated for an encounter but with no diagnosis code or other unrelated diagnosis during an encounter that are not recorded in the encounter progress notes [0313])
Simon, Moore and Becker do not teach:
[…] visual association with the diagnosed condition within the native encounter to direct the clinician […] before the native encounter of the clinician and the patient ends
However, Soll in the analogous art teaches:
[…] visual association with the diagnosed condition within the native encounter to direct the clinician […] before the native encounter of the clinician and the patient ends (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Simon, Soll, Moore and Becker do not teach:
generating a deficiency notification; and
optionally integrating the deficiency notification in visual association […] to obtain the document meeting the documentation requirement
However, Ginsburg in the analogous art teaches:
generating a deficiency notification; and (the system alerts the user of inconsistent medical documentation [0025]; a Retinal Flowsheet displays an alert for an image test of the right eye indicating the test is not covered [0256], [0258])
optionally integrating the deficiency notification in visual association […] to obtain the document meeting the documentation requirement (an interface for an Ophthalmology practice has a section for a Retinal Flowsheet where the user can order procedures and tests and receive assistance in complying with insurance regulations during an encounter, and a Problems tab containing the patient’s problems list and associated IDC10 code and diagnosis [0226], [0224], [0236], Fig. 23; a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override, which aids the practice in ensuring they are paid for procedures they perform [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900)
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Moore, Becker and Ginsburg in further view of Flynn (US 2019/0110774 A1).  
Regarding claim 7, Simon, Soll, Moore, Becker and Ginsburg teach the method of claim 6 as described above. 
Simon further teaches:
generating an audit log that the patient is in the presence of the clinician; (the audit log contains details of the patient’s visit to the provider [0280])
wherein the suspect condition data further comprising a condition ID that is at least one of a hierarchical condition code and a diagnosis code, (the patient may be assigned to condition categories identified using HCC logic based on diagnoses codes [0311], [0317], ]Fig. 12E; risk markers based on HCC shown for a patient, where an open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
wherein the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and a laboratory test, 
wherein the quantitative test result is received […] (patient data collected includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the documentation requirement is based on data specifying at least one of an internal quality control, a new diagnosis procedure, an insurance claim requirement, and a government regulation. (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
Simon, Moore, Becker and Ginsburg do not teach:
storing the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions
[…] generate the updated health data of the patient
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID,
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data,
However, Soll in the analogous art teaches:
storing the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56; storing a continuous record of the patient’s problems in the CPM system and upon a follow-up visit, the patient’s previous problem is presented, abstract, col. 28 lines 5-43)
[…] generate the updated health data of the patient (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID, (the patient name and ID are used to search the patient record in the CPM system, Fig. 4A, col. 12 lines 22-28)
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data, (the patient’s past medical, family and social history are displayed to the physician, col. 24 line 53 - col. 25 line 6)
Simon, Soll, Moore and Becker do not teach:
a partition of the electronic medical record
a communication protocol comprising at least one of FHIR and HL7,
wherein the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, a care plan, and

a partition of the electronic medical record (a portion of the EMR [0206])
a communication protocol comprising at least one of FHIR and HL7, (the HL7 Clinical Context Object Workgroup (CCOW) standard is used when viewing patient EMR information [0304], Fig. 60 – item 5044)
wherein the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, a care plan, and (a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900))
Simon, Moore, Becker, Soll and Ginsburg do not teach:
receiving data of a health tracking device of the patient 
However, Flynn in the analogous art teaches:
receiving data of a health tracking device of the patient (a wearable health-monitoring device continuously monitors a patient and provides data directly to the health care professional [0026], [0016], [0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Moore, Becker and Ginsburg to include receiving data of a health tracking device as taught by Flynn. This has the advantage of providing the patient’s physician with continuously updated health data that could potentially diagnose and prevent complications from cardiovascular disease (Flynn [0011], [0004]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Simon and Soll in further view of Ginsburg.  
Regarding claim 16, Simon and Soll teach the system of claim 15 as described above. 
Simon further teaches:
a documentation server, comprising: a processor of the documentation server, a memory of the documentation server, a documentation requirement database comprising a documentation requirement of the diagnosed condition, (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367]; the client databases use mechanisms to allows extraction, translation and loading of data as it is moved from database to database, and additional customization such as variations in naming of database ID may occur [0261])
a documentation assessment engine comprising computer readable instructions that when executed on the processor of the documentation server: query the documentation requirement database, 
determine the documentation requirement of the diagnosed condition, (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
query the electronic medical record for a document matching the documentation requirement of the diagnosed condition, (the EHR data is processed to identify diagnosis codes [0320]; potential closed risks found in EHR’s may include a documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from a medical encounter and such [0312])
determine a documentation deficiency in the diagnosed condition based on a failure to return the document matching the documentation requirement, (potential closed risks from sources such as EHR’s which may include documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from medical encounter and such [0312]; risk scores from closed risks facilitate identifying diagnoses related to claims such as a claim generated for an encounter but with no diagnosis code or other unrelated diagnosis during an encounter that are not recorded in the encounter progress notes [0313])
Simon and Soll do not teach:
generate a deficiency notification, and transmit the deficiency notification over the network
However, Ginsburg in the analogous art teaches:
generate a deficiency notification, and transmit the deficiency notification over the network (the system alerts the user that billing certain procedures might not be covered [0025]; a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override, which aids the practice in ensuring they are paid for procedures they perform [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900; the automated functionality efficiently manages data assimilation and recordation and related automatic triggering including billing issues across a network [0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon and Soll to include generating and transmitting the deficiency notification as taught by Ginsburg. By providing an alert notification on the interface regarding insurance coverage of a procedure, the physician is able to make better financial decisions and exercise their clinical judgement on the necessity of the procedure (Ginsburg [0258], [0256]).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll and Ginsburg in further view of Hoffman (US 2007/0033075 A1).  
Regarding claim 17, Simon, Soll and Ginsburg teach the system of claim 16 as described above. 
Simon further teaches:
wherein the certification server further comprising: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
calls the suspect condition assessment engine for application of the assessment ruleset […] 
generate a suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code, (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
transmit the suspect condition data in coordination with information of the electronic medical record from a server to the computing device over a network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician through the user interface […] (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
a certification date module comprising computer readable instructions that when executed on the processor of the certification server: 
wherein the suspect condition assessment engine further comprising computer readable instructions that when executed on the processor of the certification server: determine that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record, and determining that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record (the data manipulation module processes the patient EHR data [0270]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370]; care gap may occur between the inferred diagnostic condition and the associated documented diagnostic condition found in data from claims, encounters, records of events, referrals, or medical history notes from months or years prior to the start of the current service period [0180], [0314]-[0315])
generate a suspect reasoning data specifying one or more reasons the suspect condition was output from application of the assessment ruleset to the health data of the patient. (a suspected condition can be inferred from other sources such as prescription records, lab orders, vitals and the like [0314]; if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; for example, if insulin is identified as medication in a patient that does not have a diagnosis for diabetes, then diabetes is an open risk or inferred condition [0322], Fig. 12H)
Simon and Ginsburg do not teach:
a realtime assessment agent comprising computer readable instructions that when executed on the processor of the certification server: detect an updated health data
application of the assessment ruleset to the updated health data and optionally the health data
the POC application within the clinical documentation workflow
add a […] certification […] associated with the existing instance of the condition record
However, Soll in the analogous art teaches:
a realtime assessment agent comprising computer readable instructions that when executed on the processor of the certification server: detect an updated health data (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
application of the assessment ruleset to the updated health data and optionally the health data (data is analyzed in real time to identify provisional problems using logic that supports continual refinement, col. 7 lines 21-33, col. 19 lines 21-28, Fig. 8; the new patient information is updated on a follow-up visit, new problems obscured by association to previous problems are identified and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19)
the POC application within the clinical documentation workflow 
add a […] certification […] associated with the existing instance of the condition record (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)
Simon and Soll do not teach:
a new certification date associated with the condition
However, Ginsburg in the analogous art teaches
a new certification date associated with the condition (the final diagnosis of a patient’s problem or disorder is shown with the date [0192], Fig. 12B – diagnosis 1750, date 1710)
Simon, Soll and Ginsburg do not teach:
a re-certification condition routine comprising computer readable instructions that when executed on the processor of the certification server:
determine occurrence of a re-certification trigger,
generate a re-certification explanation specifying one or more reasons the suspect condition was subject to the recertification trigger, and
However, Hoffman in the analogous art teaches:
a re-certification condition routine comprising computer readable instructions that when executed on the processor of the certification server: determine occurrence of a re-certification trigger, (search engine review of test reports of LAB1 is made for indications that the test results are above or below normal range for patients with well-controlled disease A, or normally positive values are negative or normally negative values are positive; this causes an alert to be sent to the user for reevaluation of the patient’s condition [0077]; the server system includes the search engine and operates on applications executed by the central processing unit [0036], [0038])
generate a re-certification explanation specifying one or more reasons the suspect condition was subject to the recertification trigger, and (an alert or information is sent to the user for reevaluation of the patient’s condition regarding a patient’s test reports of LAB1 that the test results are above or below normal range for patients with well-controlled disease A, or normally positive values are negative or normally negative values are positive [0077], Fig. 9 – alert or information 160, with reason 158)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll and Ginsburg to include a re-certification routine of determining a re-certification trigger and generating a re-certification explanation as taught by Hoffman. By providing alerts of abnormal laboratory results with their reasoning, the provider is notified that the patient’s disease state is not improving and given opportunities to improve the management of the patient’s health care (Hoffman [0006]-[0007]).
Regarding claim 18, Simon, Soll, Ginsburg and Hoffman teach the system of claim 17 as described above. 
Simon further teaches:
wherein the record server further comprising: […] computer readable instructions that when executed on the processor of the record server: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
an audit log routine comprising computer readable instructions that when executed on the processor of the record server: generate an audit log that the patient is in the presence of the clinician, and (the audit log data is processed by the data receipt module to create standardized format audit log records and the audit log contains details of the patient’s visit to the provider [0280])
[…] computer readable instructions that when executed on the processor of the record server: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
Simon, Soll and Hoffman do not teach:
an authentication module 
authenticate at least one of the clinician and the computing device of the clinician
a partition of the electronic medical record
However, Ginsburg in the analogous art teaches
an authentication module (the CCOW Security Authentication Service within the Command Center on the server authenticates the user [0305], [0292])
authenticate at least one of the clinician and the computing device of the clinician (the CCOW Security Authentication Service within the Command Center on the server authenticates the user [0305], [0292]; the user accounts may be for medical practitioners [0223])
a partition of the electronic medical record (a portion of the EMR [0206])

a partitioned storage routine
generate a request for the EMR management application to store the suspect condition data in a partition of the electronic medical record distinct from the one or more diagnosed conditions
However, Soll in the analogous art teaches
a partitioned storage routine (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56)
generate a request for the EMR management application to store the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56; storing a continuous record of the patient’s problems and patient data according to each patient problem in the CPM system and upon a follow-up visit, the patient’s previous problem is presented, abstract, col. 28 lines 5-43, col. 25 lines 8-64)
Regarding claim 19, Simon, Soll, Ginsburg and Hoffman teach the system of claim 18 as described above. 
Simon further teaches:
wherein the computing device further comprising: an option population routine comprising computer readable instructions that when executed on the processor of the computing device: generate a set of certification options in association with the suspect condition data on the user interface, the set of certification options comprising a diagnosis confirmation option and at least one of: (the user host computer such as a mobile device includes memory and is enabled to execute program code, methods and instructions [0298]-[0299], [0372]; the query generation module includes a query translation engine to facilitate the creation of database queries corresponding to a variety of measures, statistics, figures of merit, variables, etc. [0258]; the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
(i) an absence confirmation option initiating generation of an absence record certifying that the suspect condition is absent from the patient; (ii) a referral order option initiating a referral process to refer the patient to a referral clinician qualified to diagnose the suspect condition; (iii) a test order option to initiate ordering a diagnostic test approved to diagnose the suspect condition; and (iv) an information collection option to initiate a data collection process gathering additional information usable to diagnose the suspect condition within the native encounter of the clinician and the patient; and, 
integrate at least one of the suspect reasoning data and a reference to the suspect reasoning data […] (if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; the newly identified risks may be used to identify next actions such as obtaining documentation from specific providers or confirming the condition with the physician [0326]-[0327])
Simon, Ginsburg and Hoffman do not teach:
wherein the integration routine further comprising computer readable instructions that when executed on the processor of the computing device: 
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow
However, Soll in the analogous art teaches:
wherein the integration routine further comprising computer readable instructions that when executed on the processor of the computing device: 
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Regarding claim 20, Simon, Soll, Ginsburg and Hoffman teach the system of claim 19 as described above. 
Simon further teaches:
wherein the documentation server further comprising: an adjustment generation engine comprising computer readable instructions that when executed on the processor of the documentation server: generates a reimbursement claim based on the diagnosed condition associated with the diagnosis confirmation, and 
wherein the suspect condition data further comprising a condition ID that is at least one of a hierarchical condition code and a diagnosis code (the patient may be assigned to condition categories identified using HCC logic based on diagnoses codes [0311], [0317], ]Fig. 12E; risk markers based on HCC shown for a patient, where an open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
wherein the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and a laboratory test (patient data includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the quantitative test result is received […] (patient data collected includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the documentation requirement is based on data specifying at least one of an internal quality control, a new diagnosis procedure, an insurance claim requirement, a government regulation. (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
Simon, Soll and Ginsburg do not teach:
wherein the re-certification trigger […]
However, Hoffman in the analogous art teaches:
wherein the re-certification trigger […] (an alert is sent to the user for reevaluation of the patient’s condition [0077])

comprising at least one of the certification date of the diagnosed condition exceeding a threshold time to define a suspect condition, data specifying at least one of a change of a care provider of the patient, a change in a care program requiring a new quality measure, a change of a care policy of the patient, and a change in a healthcare regulation
a communication protocol comprising at least one of FHIR and HL7
wherein the documentation requirement comprises test result, a clinician narrative, an identification of multiple related health conditions, the certification date, a clinician authentication, a care plan
However, Ginsburg in the analogous art teaches
comprising at least one of the certification date of the diagnosed condition exceeding a threshold time to define a suspect condition, data specifying at least one of a change of a care provider of the patient, a change in a care program requiring a new quality measure, a change of a care policy of the patient, and a change in a healthcare regulation (the system continuously learns a patient’s medications, insurance formulary, billing and reimbursement processes, and provides suggestions such as informing the clinician of recently approved medication alternatives that are clinically and financially superior [0326])
a communication protocol comprising at least one of FHIR and HL7 
wherein the documentation requirement comprises test result, a clinician narrative, an identification of multiple related health conditions, the certification date, a clinician authentication, a care plan (a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900)
Simon, Ginsburg and Hoffman do not teach:
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data
However, Soll in the analogous art teaches:
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID (the patient name and ID are used to search the patient record in the CPM system, Fig. 4A, col. 12 lines 22-28)
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data (the patient’s past medical, family and social history are displayed to the physician, col. 24 line 53 - col. 25 line 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference (US A1) discloses a system for processing medical information. Reference (US A1) discloses a system for visually indexing patient medical diagnostic data by generating an image for presentation to a user. Reference Beymer (US 2015/0141826 A1) discloses a system for prediction of disease based on analysis of medical exam and/or test workflow. Reference Stern (US 2014/0100885 A1) discloses a system for automated medical records processing with cloud computing. Reference Sacham (US 2018/0144154 A1) discloses a system for providing healthcare related information. Reference Silva (US 2016/0004827 A1) discloses a system for real-time disease identification and alert notification. Reference Steele (US 2016/0196611 A1) discloses a system for providing insurer risk data.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686        
                                                                                                                                                                                                /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686